Case 2:20-cv-00117 Document 7 Filed 02/12/20 Page 1 of 1 PagelD #: 278

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF WEST VIRGINIA

 

CHARLESTON EUNTINGTON
Suite 2400 ‘ , Room 101
300 Virginia Street, East 845 Fifth Avenue
Charleston, WY 25301 Huntington, WY 25701
304/529-5588

P, O, Box 2546
Charleston, WV 25329 BECKY
304/347-3000 110 North Heber Street
4 Beckley, WV 25801

WW. WVSC.uUscourts. 9o0V -

Ww oi RORY L. PERRY I 304/253-7481
Clerk Of Court BLUEFIELD
Reply to: Charleston Room 1037

601 Federal Street
Bluefield, WY 24701
304/327-9798

Cathy S, Gatson

Kanawha County Judicial Building
P.O. Box 2351

111 Court Street

Charleston, WV 25301

Re: Swiger et al vy, A.R. Wilfley & Sons, Inc, et al
Civil Action No. 2:20-cv-00117; Your Civil Action No. 19-C-402

Dear Ms. Gatson:

The above civil action was remanded to the Circuit Court of Kanawha County, West Virginia, pursuant to the
Memorandum Opinion and Order entered February 12, 2020, by the Honorable Irene C. Berger.

Enclosed please find the file maintained for this case during its pendency in our Court and a certified copy of
the docket sheet. Please note that a certified copy of the Order has been substituted in lieu of the original,

Please acknowledge receipt of the enciosed on the copy of this letter attached for that purpose.
Very truly yours,
RORY L, PERRY, CLERK OF COURT

| , ‘
By: Pos Leas
Deputy Clerk
Receipt is hereby acknowledged of the items described herein:

Date: CATHY S. GATSON, CIRCUIT COURT
OF KANAWHA COUNTY, WEST VIRGINIA

 

By:

 

Deputy Clerk

 
